Exhibit 10.1
 
PROMISSORY NOTE AGREEMENT
 
$_______
___, 2015

 
 
 
FOR VALUE RECEIVED, Virtual Piggy, Inc., a Delaware corporation with an address
of 1221 Hermosa Ave, Ste 210, Hermosa Beach, CA (“Maker”), promises to pay to
the order of _____________________  _______________________________ with an
address of ______________________________________ its successors and assigns
(“Holder”), the principal sum of ___________________ Dollars ($________), in
lawful money of the United States of America, together with interest thereon as
hereinafter specified.
 
The principal balance of this Note Agreement, together with all accrued but
unpaid interest accrued thereon, shall be due and payable in full on the
“Maturity Date”, which shall be the earlier of: (i) the 6 months anniversary of
the date hereof, or on such earlier date that  (i) the Maker completes the
closing of its joint venture agreement with ________, LLC or (ii) the Maker
completes the closing of an additional $1 million minimum of financing pursuant
to its offering of 10% Secured Convertible Promissory Notes.
 
The principal balance of this Note Agreement shall accrue interest at a rate of
ten percent (10%) per annum (the “Interest Rate”). Accrued interest on the
outstanding principal balance of this Note Agreement will be due and payable on
the Maturity Date.
 
Payments under this Note Agreement shall be made to Holder at the address
reflected above or at such other such address as Holder may designate in writing
from time to time. Maker will have the right to prepay any or all of the
principal balance outstanding under this Note Agreement in whole or in part at
any time and from time to time without notice, premium or penalty. Any such
prepayment shall be applied first to any unpaid interest that may have accrued
through the date of payment, and then to the unpaid principal balance of this
Note Agreement.
 
If Maker fails to make any payment of principal or interest due under this Note
Agreement as and when due, or if Maker fails to keep any other agreement or
covenant set forth herein, and such failure continues uncured for ten (10) days
or more after the date on which Holder sends written notice thereof to Maker
specifying such failure with particularity, then Holder may declare Maker to be
in default hereunder. For the avoidance of doubt, the 10-day grace period
provided for herein, shall not apply to payment in full of all sums due under
the Note Agreement which shall be due on the Maturity Date.
 
Maker hereby waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note Agreement. Any notice, request, or
presentation to or upon Holder in respect of this Note Agreement may be given or
made in writing and shall be deemed to be duly given if delivered personally, by
registered or certified mail, postage prepaid, or by a nationally recognized
overnight courier service to the address set forth above or, if any other
address shall at any time be designated for this purpose by Maker in writing to
Holder, to such other address.
 
 
 

--------------------------------------------------------------------------------

 
 
The rights, powers and remedies of Holder, available at law, in equity or as
stated herein, shall be cumulative and concurrent and may be exercised or
otherwise pursued by Holder singly, successively or concurrently against Maker
at the sole discretion of Holder, and may be exercised as often as occasion
therefor shall incur. The failure to exercise any such right or remedy shall in
no event be construed as a waiver or release thereof.
 
Holder shall not be deemed, by any act of omission or commission, to have waived
any of his rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in writing.
A waiver on one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy to a subsequent event.
 
Maker agrees to reimburse Holder for all costs and expenses (including without
limitation reasonable attorneys’ fees) incurred by Holder in enforcing the
provisions of this Note Agreement and in collecting on Maker’s obligations
hereunder.
 
As an equity inducement for Holder to extend credit to Maker as evidenced by
this Note Agreement, Maker agrees to issue to Holder two-year common stock
purchase warrants to purchase ________ shares of Common Stock exercisable at
$0.90 per share, such warrants to be otherwise in substantially the same form as
those issued by the Maker in its most-recent Series B Preferred Stock financing
(the “Warrants”).
 
This Note Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to principles of conflicts of
laws.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or unenforceability of
any other provision of this Note Agreement. Nothing contained herein shall be
deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Maker in any other jurisdiction to collect on the
Maker’s obligations to Holder, or to enforce a judgment or other court in favor
of the Holder.
 
This Note Agreement may not be changed or terminated orally, but only by an
agreement in writing signed by the party against whom enforcement of such change
or termination is sought.
 
The provisions of this Note Agreement are severable. If any term or provision of
this Note Agreement shall be held invalid, illegal or unenforceable, the
validity of all other terms and provisions hereof shall in no way be affected
thereby.
 
This Note Agreement shall bind Maker and its successors and assigns, and shall
inure to the benefit of Holder and to his personal representatives, successors
and assigns. Notwithstanding the foregoing, Maker may not assign or transfer its
rights or obligations hereunder without the express written consent of Holder
which may granted or withheld in Holder’s sole and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
It is expressly stipulated and agreed to be the intent of Maker and Holder at
all times to comply with applicable state law or applicable United States
federal law (to the extent that it permits Holder to contract for, charge, take,
reserve, or receive a greater amount of interest than under state law) and that
this paragraph shall control every other covenant and agreement in this Note
Agreement. If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for under this Note
Agreement, or contracted for, charged, taken, reserved, or received with respect
to the loan evidenced by this Note Agreement, or if Holder's exercise of the
option to accelerate the Maturity Date, results in Holder having paid any
interest in excess of that permitted by applicable law, then it is Holder's
express intent that all excess amounts theretofore collected by Payee shall be
credited on the principal balance of this Note Agreement and all other debt and
the provisions of this Note Agreement immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Payee
for the use, forbearance, or detention of the loan evidenced by the Note
Agreement shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
Agreement until payment in full so that the rate or amount of interest on
account of the Note Agreement does not exceed the maximum lawful rate from time
to time in effect and applicable to the loan amount for so long as the Note
Agreement is outstanding. Notwithstanding anything to the contrary contained
herein, it is not the intention of Holder to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
 
Maker (and the undersigned representative of Maker, if any) represents that
Maker has full power, authority and legal right to execute, deliver and perform
its obligations pursuant to this Note Agreement and that this Note Agreement
constitutes the valid and binding obligations of Maker.
 
THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE LOAN,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AGREEMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ACTION OF
ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER’S AGREEMENT
TO MAKE THE LOAN, WITHOUT WHICH LENDER WOULD NOT MAKE THE LOAN. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS HAD THE OPPORTUNITY TO REVIEW THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IF IT HAS SO REVIEWED THIS WAIVER WITH LEGAL
COUNSEL IT HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
SUCH CONSULTATION OR IF IT HAS NOT REVIEWED THIS WAIVER WITH LEGAL COUNSEL HAS
DONE SO KNOWINGLY AND INTENTIONALLY AND AGAINST THE ADVICE OF THE OTHER PARTY
WITH THE FULL UNDERSTANDING THAT THIS PROVISION IS LEGALLY ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS. IF FOR ANY REASON THIS JURY TRIAL WAIVER IS DEEMED TO
BE UNENFORCEABLE, AND A PARTY HERETO SHALL ELECT JURY TRIAL AS A DISPUTE
RESOLUTION MECHANISM SUCH ELECTION SHALL BE UNENFORCEABLE TO THE MAXIMUM EXTENT
PERMITTED BY LAW AND THE DISPUTE SHALL INSTEAD BE RESOLVED BY JUDICIAL REFERENCE
IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, ET SEQ.
 
 
 

--------------------------------------------------------------------------------

 
 
Maker hereby warrants, represents and covenants that the loan evidenced hereby
is for business or commercial purposes only, and no advance of funds evidenced
hereby shall be used by Maker for personal, family, agricultural or household
purposes.
 
The Holder hereby represents and warrants to the Maker as follows:
 
 
a.
The Holder has all necessary power and authority under all applicable provisions
of law to execute and deliver this Agreement and to carry out its provisions.
All corporate action on Holder's part required for the lawful execution and
delivery of this Agreement has been or will be effectively be taken prior to the
Closing. Upon its execution and delivery, this Agreement will be a valid and
binding obligation of Holder, enforceable in accordance with its terms.

 
 
b.
Holder understands that the Warrants and underlying shares are being offered and
sold pursuant to an exemption from registration contained in the Securities Act
of 1933, as amended (the “Securities Act”), based in part upon Holder's
representations including, without limitation, that the Holder is an "accredited
investor" within the meaning of Regulation D under the Securities Act. The
Holder confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note Agreement and the Warrants. The Holder further
confirms that it has had an opportunity to ask questions and receive answers
from the Maker regarding the Maker's business, management and financial affairs
and the terms and conditions of this Note Agreement, and the Warrants and to
obtain additional information necessary to verify any information furnished to
the Holder or to which the Holder had access.

 
 
c.
The Holder has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Maker so that
it is capable of evaluating the merits and risks of its investment in the
Maker.  The Holder understands that it must bear the economic risk of this
investment until the Maturity Date and until the Warrants or underlying shares
are sold pursuant to: (i) an effective registration statement under the
Securities Act; or (ii) an exemption from registration is available with respect
to such sale.

 
 
d.
The Holder is acquiring the Note Agreement and the Warrants and underlying
shares for the Holder's own account for investment only, and not as a nominee or
agent and not with a view towards or for resale in connection with their
distribution.

 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
Holder represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.

 
 
f.
The Warrants and underlying shares shall bear a legend which shall be in
substantially the following form until such shares and Warrants are covered by
an effective registration statement filed with the SEC:

 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO. THAT
SUCH REGISTRATION IS NOT REQUIRED."
 
The Holder covenants and agrees with the Company as follows:
 
 
a.
The Holder agrees that it will not disclose, and will not include in any public
announcement, the name of the Maker, unless expressly agreed to by the Maker or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.

 
 
b.
The Holder agrees not to effect any sales in the Warrants or the Maker's Common
Stock while in possession of material, non-public information regarding the
Maker if such sales would violate applicable securities law.

 
Holder acknowledges that he has read and understands the contents of this
Agreement.
 
Holder further acknowledges that he has been specifically advised by the Maker
to consult with an attorney before signing it.  Holder further acknowledges that
this Agreement was reached after negotiation in which Holder was advised to be,
and afforded the opportunity to be, represented by counsel.  Holder acknowledges
that he has executed this Agreement voluntarily and of his own free will,
without coercion and with full knowledge of what it means to do so.
 
This Note Agreement may be executed and delivered by facsimile in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 
(Remainder of the page intentionally left blank)
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, intending to be legally bound thereby, the parties have
caused this Note Agreement to be signed in their names effective as of the date
hereof.
 

 
MAKER:
         
VIRTUAL PIGGY, INC.
                         
 
By:
     
Name:
     
Title:
                             
HOLDER:
                                         

 
 
 

--------------------------------------------------------------------------------